Case 2:18-cv-14655-KM-SCM Document 17 Filed 03/25/19 Page 1 of 2 PageID: 188




                      UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


        Chambers of                                                   Martin Luther King Jr, Federal Bldg.
 STEVEN C. MANNION                                                             & U.S. Courthouse
United States Magistrate Judge                                                 50 Walnut Street
                                                                               Newark, NJ 07102
                                                                                (973) 645-3827



                                                    March 22, 2019


                                 LETTER ORDER TO SHOW CAUSE

                  Re: Zelma v. Audina Hearing Instruments Inc., et al.
                      Civil Action No. 2:1$-cv-14655 (KM-SCM)

Dear Litigants:

        This action may be remanded by the District Court pursuant to 2$ U.S.C. § 1447(c) for
lack of subject matter jurisdiction. This Court has an independent and continuing obligation to
assess its jurisdiction and may raise the issue stta sponte.1 By letter dated February 1, 2019, this
Court ordered defendants to file corrected jurisdictional declarations within 14 days. There has
been no response. This Court may therefore impose sanctions for failing to comply with an order
pursuant to federal Rules of Civil Procedure 16(f) and 37.
       Defendants shall show cause in writing within 14 days of entry of this order, why
sanctions should not be respectively imposed against them for failure to comply with the Court’s
february 1, 2019 order.


        IT IS SO ORDERED.



                         *                *    Honorable Steve Mannionf U.S.M.J,
                                               United States District Court,
                                               for the District of New Jersey
                                               phone: 973-64S3827


                                               3/22/2019 8:21:02 PM




 Zambetli fireworks Mfg. Co. v. Wood, 592 F.3d 412 (3d Cir. 2010).
Case 2:18-cv-14655-KM-SCM Document 17 Filed 03/25/19 Page 2 of 2 PageID: 189




Original: Clerk of the Court
Hon. Kevin McNulty, U.S.D.J.

cc: All parties
